This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 ALBERT PADILLA

 3          Plaintiff-Appellee,

 4 v.                                             No. 33,447

 5 VANESSA PADILLA,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
 8 Charles Cruse Currier, District Judge

 9 Barbara A. Patterson Law Firm, P.C.
10 Barbara Ann Patterson
11 Roswell, NM

12 for Appellee

13 Cusack, Jaramillo & Associates, P.C.
14 Timothy J. Cusack
15 Roswell, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 FRY, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the calendar notice.

2 No memorandum opposing summary affirmance has been filed, and the time for doing

3 so has expired. AFFIRMED.

4   {2}   IT IS SO ORDERED.


5
6                                         CYNTHIA A. FRY, Judge

7 WE CONCUR:


8
9 RODERICK T. KENNEDY, Chief Judge


10
11 TIMOTHY L. GARCIA, Judge




                                             2